Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered.	The Double Patenting rejection remains pending. 	The rejections made under 35 USC 103 also remain pending, as Applicant’s arguments cannot be held as persuasive.	On page 8, Applicant argues that Wu does not disclosed “recording movements of the HMDD as a client pose data set” and that Wu “discloses plotting the participants head movements”  instead. In response, the Examiner notes that “head movements” are within the broadest reasonable interpretation of “client pose data” given that the client is wearing a head mounted display.	Applicant next argues on page 8 that “Wu does not disclose recording movements of the HMDD by a client computing device”. In response, the Examiner notes that Wu was not relied upon for teaching this claim language (e.g., the “by a client computing device” limitation). 	Applicant continues on page 8 to argue that Hunt does not show recording “movements of the HMDD”. However, as noted above, Wu was relied upon for showing this claim language. Wu’s discussion of “plotting” (see cited Section 2.2) movement data implicitly requires the data’s presence (for the plotting to occur), and thus the data must be collected and recorded.	On page 9, Applicant argues that “Nowhere does Wu disclose transmitting the client pose data set”. In response, the dataset in Wu’s Section 2.2 is a post data set, as it, e.g., includes “the position of the HMD [head mounted display]”. Wu further recites that the “dataset can be downloaded”; downloading data is inclusive of the data’s transmission.	Applicant next argues that Hunt does not show “using a client computer device to transmit client pose data”. In response, while Hunt was cited for and does show a client computing device transmission of a VR stream capture, Hunt was not cited for showing transmission of client pose data.

Double Patenting
	The Double Patenting rejection of claims 1 – 20 remain pending for the reasons given in the 8/1/2022 Non-Final Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fei (Fei, Zesong, et al. "QoE evaluation methods for 360-degree VR video transmission." IEEE Journal of Selected Topics in Signal Processing 14.1: 78-88. (Year: 2019)) in view of Wu (Wu, Chenglei, et al. "A dataset for exploring user behaviors in VR spherical video streaming." Proceedings of the 8th ACM on Multimedia Systems Conference. (Year: 2017)) and Hunt (Hunt, Cale. "How to record your Oculus Rift gameplay". VRHeads.com. pp. 1 - 9. (Year: 2016)).
	Regarding claim 1, Fei shows streaming via a network connection to a virtual reality (VR) head-mounted display device (HMDD) VR content received from a VR server of a network computing device (pg. 80, left column line 57 – right column line 26 and pg. 82, right column, lines 6-7 and Fig. 1).	Fei does not show recording movements of the HMDD based on the VR content while streaming the VR content from the VR server to the HMDD as a client pose data set; and	transmitting the client pose data set to the network computing device.	Wu shows recording movements of the HMDD based on the VR content while streaming the VR content from the VR server to the HMDD as a client pose data set (pg. 194, left column lines 9-11 and pg. 197, left column lines 39-41); and	transmitting the client pose data set to the network computing device (pg. 195, right column lines 14-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the streaming VR disclosure of Fei with the movement tracking of Wu in order to enable research into how users consume the streamed VR content, facilitating improvements in both content creation and content optimization.
	Fei in view of Wu do not show where the content is processed by a client computing device, where the HMDD is communicatively coupled to the client computing device, 	where recording is performed by the client computing device, 	recording, by the client computing device, visual output of the HMDD based on the VR content as a client-side VR stream capture, and 	transmitting, by the client computing device, the client-side VR stream capture.	Hunt shows where the content is processed by a client computing device, where the HMDD is communicatively coupled to the client computing device (the Rift HMDD is implicitly connected to a PC; see pg. 1 “watching your gameplay on the PC”, pg. 2 discussing a GPU “in your rig” and “your PC storage”, each being a part of the PC executing the software that streams content to the Rift for display),	where recording is performed by the client computing device (pg. 2 “manually record for as long as you like (or as long as your PC storage allows”), 	recording, by the client computing device, visual output of the HMDD based on the VR content as a client-side VR stream capture (pg. 2 where “save the last 20 minutes of gameplay to your harddrive” or  “manually record for as long as you like (or as long as your PC storage allows”), and 	transmitting, by the client computing device, the client-side VR stream capture (pg. 2 “These software . . . will capture Rift gameplay and will even let you stream to the internet abroad”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VR streaming system of Fei in view of Wu with the client side video output recording of Hunt in order to enable users to visually share their VR experience with others over the Internet.	Regarding claim 4, Fei in view of Wu and Hunt show wherein the client pose data set comprises data indicating one or more of a position of the HMDD and an orientation of the HMDD (Wu, pg. 195, left column lines 19-25).	Regarding claim 10, Fei shows streaming via a network connection to a virtual reality (VR) head-mounted display device (HMDD) VR content received from a VR server of a network computing device (pg. 80, left column line 57 – right column line 26 and pg. 82, right column, lines 6-7 and Fig. 1).	Fei does not show recording movements of the HMDD based on the VR content while streaming the VR content from the VR server to the HMDD as a client pose data set; and	transmitting the client pose data set to the network computing device.	Wu shows recording movements of the HMDD based on the VR content while streaming the VR content from the VR server to the HMDD as a client pose data set (pg. 194, left column lines 9-11 and pg. 197, left column lines 39-41); and	transmitting the client pose data set to the network computing device (pg. 195, right column lines 14-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the streaming VR disclosure of Fei with the movement tracking of Wu in order to enable research into how users consume the streamed VR content, facilitating improvements in both content creation and content optimization.
	Fei in view of Wu do not show a client computing device comprising a first memory and a first processor device coupled to the first memory and configured to:	 process VR content via a  HMDD is communicatively coupled to the client computing device, 	record the VR content,	record visual output of the HMDD based on the VR content as a client-side VR stream capture, and 	transmit the client-side VR stream capture.	Hunt shows a client computing device comprising a first memory and a first processor device coupled to the first memory and configured to: process VR content via a  HMDD is communicatively coupled to the client computing device (the Rift HMDD is implicitly connected to a PC; see pg. 1 “watching your gameplay on the PC”, pg. 2 discussing a GPU “in your rig” and “your PC storage”, each being a part of the PC executing the software that streams content to the Rift for display),	cord the VR content (pg. 2 “manually record for as long as you like (or as long as your PC storage allows”), 	record visual output of the HMDD based on the VR content as a client-side VR stream capture (pg. 2 where “save the last 20 minutes of gameplay to your harddrive” or  “manually record for as long as you like (or as long as your PC storage allows”), and 	transmit the client-side VR stream capture (pg. 2 “These software . . . will capture Rift gameplay and will even let you stream to the internet abroad”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VR streaming system of Fei in view of Wu with the client side video output recording of Hunt in order to enable users to visually share their VR experience with others over the Internet.	Regarding claim 13, the limitations of said claim are addressed in the rejection of claim 4.	Regarding claim 19, the limitations of said claim are addressed in the rejection of claim 1.	Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fei in view of Wu and Hunt, as applied to claims 1 and 10 above, further in view of Kuipers (Kuipers, Fernando, et al. "Techniques for measuring quality of experience." International Conference on Wired/Wireless Internet Communications. Springer, Berlin, Heidelberg. (Year: 2010)).
	Regarding claim 5, Fei in view of Wu and Hunt show recording the movements of the HMDD (Wu, pg. 195, left column lines 19-35) and recording the visual output of the HMDD (Hunt, pg. 2).	Fei in view of Wu and Hunt do not show injecting, by the network computing device, one or more induced network impairments into the network connection while streaming, wherein: 	recording is further based on the one or more induced network impairments.	Kuipers shows injecting, by the network computing device, one or more induced network impairments into the network connection while streaming (pg. 222 lines 51-53), wherein: 	recording is further based on the one or more induced network impairments (pg. 222 line 52 – pg. 223 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VR streaming of Fei in view of Wu and Hunt with the QoE evaluation of Kuipers in order to better understand end user experience, enabling optimization of the streaming process.
	Regarding claim 6, Fei in view of Wu, Hunt, and Kuipers further show wherein the one or more induced network impairments comprises one or more of network latency, packet loss (Fei, pg. 81 lines column lines 30-32), and jitter (Kuipers, pg. 220 lines 34-36 and pg. 217 lines 30-31).
	Regarding claim 14, the limitations of said claim are addressed in the rejection of claim 5.	Regarding claim 15, the limitations of said claim are addressed in the rejection of claim 6.
	Claims 7, 8, 16, and 17are rejected under 35 U.S.C. 103 as being unpatentable over Fei in view of Wu, Hunt, and Kuipers as applied to claim 5 above, further in view of Corbillon (X. Corbillon, G. Simon, A. Devlic and J. Chakareski, "Viewport-adaptive navigable 360-degree video delivery," 2017 IEEE International Conference on Communications (ICC), Paris, 2017, pp. 1-7, doi: 10.1109/ICC.2017.7996611).	Regarding claim 7, Fei in view of Wu, Hunt, and Kuipers show receiving, by the network computing device from the client computing device, the client-side VR stream capture and the client pose data set.	Fei in view of Wu, Hunt, and Kuipers do not show generating a source VR stream capture based on the VR content (Hunt, pg. 2) and the client pose data set without the one or more induced network impairments (Wu, pg. 195, left column lines 19-35); 	performing client-side VR stream capture (Hunt, pg. 2);	performing a frame-by-frame comparison of the client-side VR stream capture and the source VR stream capture; and 	generating a quality-of-experience (QoE) metric indicating a degree of degradation of the client-side VR stream capture relative to the source VR stream capture, based on the frame-by-frame comparison	Corbillon shows generating a source VR stream capture based on the VR content and the client pose data set without the one or more induced network impairments (pg. 5 left column lines 8 – 15 lines 58-63); 	performing a frame-by-frame comparison of the client-side VR stream capture and the source VR stream capture (pg. 5 right column lines 23-27); and 	generating a quality-of-experience (QoE) metric indicating a degree of degradation of the client-side VR stream capture relative to the source VR stream capture, based on the frame-by-frame comparison (pg. 5 lines 20-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VR streaming of Fei in view of Wu, Hunt, and Kuipers with the frame analysis of Corbillion in order to enable more precise quantification of the QoE.
	Regarding claim 8, Fei in view of Wu, Hunt, Kuipers, and Corbillion further show wherein the QoE metric comprises a Structural Similarity Index Metric (SSIM) (Corbillion, pg. 5 right column lines 22 – 26). 	Regarding claim 16, the limitations of said claim are addressed in the rejection of claim 7.	Regarding claim 17, the limitations of said claim are addressed in the rejection of claim 8.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fei in view of Wu, Hunt, Kuipers, and Corbillion, as applied to claim 7 above, further in view of Bruneau-
Queyreix (J. Bruneau-Queyreix, D. Négru, J. M. Batalla and E. Borcoci, "Multiple description-
DASH: Pragmatic video streaming maximizing end-users' quality of experience," 2016 IEEE
International Conference on Communications (ICC), Kuala Lumpur, 2016, pp. 1-7, doi: 10.1109/ICC.2016.7511205).
	Regarding claim 9, Fei in view of Wu, Hunt, Kuipers, and Corbillion shows	Fei in view of Wu, Hunt, Kuipers, and Corbillion does not show identifying, based on the QoE metric, a network location from which to stream.
	Bruneau-Queyreix shows identifying, based on the QoE metric, a network location from
which to stream (pg. 2, right column, lines 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above combination of the streaming media QoE monitoring techniques with the QoE optimization of Bruneau-Queyreix in order to utilize the data gathered by Corbillon in view of Filho and Kim to optimize media delivery, saving resources and improving quality.
	Regarding claim 18, the limitations of said claim are addressed in the rejection of claim 9.

Subject Matter Allowable over Prior Art
	As previously noted, claims 2, 3, 11, 12, and 20 would be allowable, absent the pending Double Patenting rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442